Citation Nr: 0014323	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-52 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
systemic lupus erythematous.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1985 to May 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Washington, 
D.C., Regional Office (RO) February 1996 rating decision 
which granted service connection for systemic lupus 
erythematous, assigning it a 10 percent rating.  During the 
pendency of this appeal, the veteran's claims file was 
transferred to the Honolulu RO which now has jurisdiction of 
the case.  

By RO decision in December 1999, the rating of the service-
connected lupus erythematous disability was increased from 10 
to 40 percent.  The claim remains in controversy where less 
than the maximum available benefit is awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In his September 1996 substantive appeal, the veteran 
requested a Travel Board hearing.  A review of the record 
reveals that the requested Travel Board hearing has not yet 
been scheduled.  By April 2000 letter from the Board, he was 
requested to indicate whether he continued to desire a 
hearing before a Member of the Board; he was requested to 
reply to this letter within 30 days, otherwise his appeal 
would be remanded for the scheduling of a Travel Board 
hearing.  As no response to the April 2000 letter has been 
received to date, a Travel Board hearing must scheduled in 
compliance with 38 C.F.R. §§ 20.703, 20.704 (1999).

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).

The case should then be returned to the Board for review, if 
in order.  


The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


